Citation Nr: 1813563	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-11 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial compensable rating for hypertension. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1989 to November 2010. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction over the appeal was subsequently transferred to the RO in Buffalo, New York.    

In November 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  


FINDING OF FACT

For the entire appeal period, the Veteran's hypertension required continuous use of medication for control, and has been manifested by a history of diastolic pressure predominantly 100 or more, but did not result in systolic pressure predominantly 200 or more, or diastolic pressure predominantly 110 or more. 


CONCLUSION OF LAW

The criteria for an initial 10 percent rating, but no higher, for hypertension have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code (DC) 7101 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Further, neither the Veteran nor her representative has alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Analysis 

The Veteran seeks a higher initial rating for hypertension, which has been evaluated as noncompensably disabling as of December 1, 2010.  

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  All reasonable doubt will be resolved in the claimant's favor.  38 C.F.R. § 4.3.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson at 126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected hypertension is currently evaluated under DC 7101.  In this regard, such DC provides that a 60 percent rating is warranted if the diastolic pressure is predominantly 130 or more; a 40 percent rating is assigned if the diastolic pressure is predominantly 120 or more; a 20 percent rating is warranted when the diastolic pressure is predominantly 110 or more or systolic pressure is predominantly 200 or more; and a 10 percent rating is assigned if the diastolic pressure is predominantly 100 or more or systolic pressure is predominantly 160 or more, or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control. 

Notes to DC 7101 provide that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic pressure of less than 90mm.  Additionally, such direct that hypertension due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, should be evaluated as part of the condition causing it rather than by separate evaluation.  Finally, hypertension should be evaluated separately from hypertensive heart disease and other types of heart disease. 

The Veteran generally contends that a compensable rating is warranted for her hypertension.  In this regard, at the November 2017 Board hearing, she testified that, in approximately 2007, her blood pressure measured 170/110-120.  Here, she reported that, following such readings, it was recommended that she start medications, including Hydrochlorothiazide and Losartan.   She further reported that she continues to take such medications and her hypertension is now controlled.  

The evidence referable to the Veteran's claim consists of her service treatment records (STRs), VA examination reports dated in September 2010 and October 2011, and her own statements, including those made at the November 2017 Board hearing. 

At the September 2010 VA examination, the Veteran's reported that she began antihypertensive medications in 2007 and was presently taking  Hydrochlorothiazide and Losartan.  She further reported that she had been diagnosed with hypertensive disease, but elected to delay treatment until 2007.  The Veteran also indicated that she did not have a home blood pressure monitoring cuff, a July 2010 cardiac stress test was within normal limits, and she had a family history of hypertension.  The examiner noted a diagnosis of systemic hypertension.  Additionally, the examiner indicated that the Veteran's blood pressure measured 133/93 and, aside from the minor inconvenience of having her blood pressure monitored and taking medication, the Veteran's hypertension did not interfere with her routine activities.  

At the October 2011 VA examination, the Veteran reported that she was diagnosed with hypertension while she was in the military.  The examiner noted a diagnosis of hypertension since 2000.  Additionally, the examiner reported that the Veteran's treatment plan included her taking continuous medication , to include Hydrochlorothiazide and Cozaar.  She further reported that the Veteran did not have a history of diastolic blood pressure elevation to predominantly 100 or more.  The Veteran's current blood pressure readings were 127/93, 147/99, and 134/86, and it did not impact her ability to work.   

In addition to the VA examinations, the Veteran's STRs reveal that, in April 2007, the Veteran's blood pressure measured at 147/100.  A May 2007 STR indicates that the Veteran's blood pressure measured at 172/112.  

Subsequent treatment records dated from July 2009 to August 2012 report blood pressure readings of 133/93, 131/95, 125/80, 132/81, 132/79, 117/78, 122/80, 128/87, 136/86, 134/90, 123/84, 114/78, 119/80, 114/95, 133/84, 134/91, 100/64, 108/72, 110/72,  and 131/86. 

Based on the foregoing, the Board finds that an initial rating of 10 percent, but no higher, for the Veteran's hypertension is warranted for the entire appeal period.  Specifically, at her October 2011 VA examination, the examiner reported that  the Veteran's treatment plan included continuous medication, to include Hydrochlorothiazide and Cozaar.  Additionally, although the examiner further reported that the Veteran did not have a history of diastolic blood pressure elevation to predominantly 100 or more, the Veteran's April and May 2007 STRs reveal blood pressure readings of 147/100 and 172/112, respectively.  Furthermore, during her November 2017 Board hearing, the Veteran competently and credibly testified that, in approximately 2007, her diastolic pressures ranged from 110 to 120; and that since such time, she had been taking medications for control.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Therefore, as the Veteran has a history of diastolic pressure predominantly 100 or more with continuous medication required for control, the Board concludes the criteria for a 10 percent rating are met.  

However, based on the evidence above, the Board further finds that an initial rating in excess of 10 percent is not warranted at any time during the pendency of the appeal.  In this regard, during the entire appeal period, the evidence demonstrates that diastolic readings were consistently less than 110, and systolic readings were consistently less than 200.  Here, the September 2010 VA examination report reveals a blood pressure reading of 133/93, and the October 2011 VA examination report reveals blood pressure readings of 127/93, 147/99, and 134/86.  Additionally, records dated from July 2009 to August 2012 reflect blood pressure readings of 133/93, 131/95, 125/80, 132/81, 132/79, 117/78, 122/80, 128/87, 136/86, 134/90, 123/84, 114/78, 119/80, 114/95, 133/84, 134/91, 100/64, 108/72, 110/72,  and 131/86.  Furthermore, the September 2010 and October 2011 VA examiners reported that Veteran's hypertension did not interfere with her routine activities and did not impact her ability to work, respectively.  Consequently, an initial rating in excess of 10 percent for the Veteran's hypertension pursuant to Diagnostic Code 7101 is not warranted.

In making its determinations in this case, the Board has also carefully considered the Veteran's contentions with respect to the nature of her service-connected disorder at issue.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability rating that has been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disorder at issue.  As such, while the Board accepts the Veteran's testimony with regards to the matters she is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the Veteran's hypertension.

The Board notes that the Veteran takes medications for her hypertension symptomatology; however, the ameliorative effects of such medications were not considered in evaluating the severity of such disability.  Cf. Jones v. Shinseki, 26 Vet. App. 56 (2012) ("[a]bsent a clear statement [in the diagnostic code] setting out whether or how the Board should address the effects of medication ... the Board may not deny entitlement to a higher disability rating on the basis of relief provided by medication." ); McCarroll v. McDonald, 28 Vet. App. 267, 272-73 (2016) (the Board did not err in failing to discount the ameliorative effects of blood pressure medication as the plain language of DC 7101 contemplates the effects of medications).  

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected hypertension; however, the Board finds that her symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted. 

Further, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, with regard to such claim.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

In sum, the Board finds that the criteria for an initial10 percent rating, but no higher, for the Veteran's hypertension have been met for the entire appeal period.  In reaching such determination, all doubt has been resolved in the Veteran's favor.  However, as the preponderance of the evidence is against an initial rating in excess of 10 percent, that doctrine is not applicable to such aspect of the appeal.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7. 


ORDER

An initial rating of 10 percent, but no higher, for hypertension is granted, subject to the laws and regulations governing the payment of monetary awards.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


